Exhibit 10.7

 
THREE RIVERS PROVIDER NETWORK
AGREEMENT WITH


______________________________




This Agreement is made this 23rd day of October 2008, by and between Three
Rivers Provider Network, Inc., a Nevada Corporation (“TRPN”) and Woodbridge SA
Services a Provider Group of health care services.  TRPN contracts with
hospitals, physicians, ancillaries and entities hereinafter referred to as
“Provider” rendering medical and health care services at pre-determined rates as
follow.


1.  Clients.  Covered Services. Contract Rates: TRPN contracts with insurance
companies, third party administrators, health plans, individuals and entities
hereinafter referred to as “Clients” that directly or indirectly access TRPN
contracted providers for covered services.  Covered Services shall include all
services that are medically necessary including health, workers’ compensation,
automobile and general liability.  The rate used in conjunction with this
Agreement will be a * discount off of Provider’s usual charge for covered
services, less any applicable co-payments, co-insurance or deductibles.  Clients
are obligated to make payment directly to provider only at the contracted rate
as payment in full.  Provider shall not balance bill the patient upon receipt of
payment in full at the contracted rate.  TRPN has no responsibility to make
payments on behalf of Clients.  Payments shall be made within thirty (30)
calendar days of receipt of clean claim.  Where a state mandated fee schedule
exists, provider agrees to accept a * discount below the state
schedule.  Payments made and cashed by the provider shall be accepted as payment
in full and fulfillment of all terms of the agreement, providing the total
payment including the member’s portion is not less than the contracted rate.


2.  Licenses, Standards of Care:  Provider agrees to deliver health care
services that meet all legal standards of care complying with applicable
Federal, State and Local laws and maintains the standards of NCQA and/or
JCAHO.  The provider is delegated by TRPN to carry out and/or assign
credentialing responsibilities.  Evidence of such licenses, certificates and
standards shall be made available to TRPN upon request.


3.  Term and Termination:  This Agreement shall continue in effect for a period
of one (1) years with automatic successive one (1) year terms.  This Agreement
may be terminated by either party without cause with a ninety (90) day prior
written notice to the other party at the mailing addresses listed under the
signatures.  This Agreement may be immediately terminated with cause by TRPN
should Provider lose applicable licenses, malpractice coverage, fail to honor
the applicable contracted rates pursuant to this Agreement, or if any
information provided in Attachment A is illegible, incomplete, or invalid.


4.  Dispute Resolution:  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada.  Provider agrees to meet and
confer in good faith to resolve any disputes that may arise under this
Agreement. If a dispute between TRPN and Provider arises out of this Agreement
and is not resolved, either party may submit the dispute to arbitration which
shall be commenced and conducted in accordance with the Rules of Practice and
Procedures of the Judicial Arbitration and Mediation Services, Inc. (“JAMS”) as
in effect at the time (“JAMS Rules”).


5.  Attachment A:  All information provided in Attachment A of this Agreement is
complete and accurate to the best of Provider’s knowledge and Provider shall
immediately notify TRPN of any changes thereto.  Provider agrees to mark “N/A”
next to any blank that is not applicable to Provider’s business.


6.  Faxed Signatures:  The parties agree that facsimile signatures of authorized
representatives of the parties shall legally bind the parties to the terms and
conditions of this Agreement as if the signatures were original and shall be
considered evidence of a fully executed Agreement.

 

--------------------------------------------------------------------------------


*
Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange Act. 
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.

 
 
Page 1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the authorized parties hereto have executed this Agreement
and intend to be bound thereby.
 
 

PROVIDER GROUP NAME (Please Print):    ATTENTION:LANI HAZELTON     TRPN
CONTRACTING COORDINATOR           THREE RIVERS PROVIDER NETWORK            
Signature:  /s/ Jaime Olmo   Signature:       Title:    COO          
Date:     10/23/08         NAME:  Todd Breeden, C.O.O.     Mailing
Address:  1620 Fifth Avenue Suite 900     San Diego, CA 92101    Phone:  (619)
230-0530     Date: 

 
 


ATTACHMENT A: PROVIDER INFORMATION
(Please attach a roster of all the provider’s full names, titles, NPI#s, and all
locations under the group’s Tax Id#, use Addendum A)
 
 

Tax ID:  35-2318351 Practice Name:  Woodbridge SA Services     National Provider
Identifier (NPI): Group / IPA Affiliation:___________ 1902053903   (If there is
more than one NPI Number, please attach a listing.)           Degree:  LSA,
CSA,SA-C, CST/CFA, CRNFA, RN, CNOR Office Hours:  8-4:30 Specialty :  Surgical
Assisting                       First Assist Primary Address:  P.O. Box 720417  
    County:  _____________________   Phone:  713-779-9800  Fax:  713-779-9862  
    Email:  Jaimeolmo@me.com       Other Practice and/or Billing Address:  Yes
□  No □   If “yes”, attach page with additional information       Hospital
Affiliations (list name, date and type):                

 
Provider agrees to mark “N/A” next to any blank that is not applicable to
Provider’s business.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
ADDENDUM A:


MEDICAL STAFF LISTING & FACILITY LOCAITONS


_______________________________
 
 

i.   The attached roster of providers and or locations will be participating
under this Agreement between Woodbridge SA Services and Three Rivers Provider
Network and shall include Tax Indentification Numbers, NPI Numbers, Address(s),
Phone and Fax Numbers.

 
 
 
Page 3

--------------------------------------------------------------------------------

 


Provider List
10/23/2008


                                                                                                                         
                                                           



Code  Name    Credentials License Number   Last Name    National Provider
Identifier            
WB
   BERRY
BERRY, WILLIAM
 
1851589386
CST/CFA
109540
LF
   FLORES
FLORES, LETICIA
 
1053502385
CNOR
030775
AG
   GARCIA
GARCIA, ABEL
 
1013193721
LSA
SA00073
JRO1
   RIOS
RIOS,  JIMMI
 
1760500789
SA-C
A05263
SR
   ROBIN
ROBIN, SCOTT
 
1437134962
LSA
SA00090
JR
RUSSELL
RUSSELL, JAMES
 
1801871363
CST/CFA
CST85399
JS
   SKORUPPA
SKORUPPA, JACOB
 
1215113022
CST/CFRA
109194
PTO1
   TAMARGO
TAMARGO, PEDRO
 
1114199809
SA-C
08120
PT
TROMBLEY
TROMBLEY, PATRICIA
 
LSA
SA00156
         

 
 
1

--------------------------------------------------------------------------------

 
 
WOODBRIDGE SA SERVICES
  Christus Spohn Health System
  600 Elizabeth Street
  Corpus Christi TX 78404
  Corpus Christi Medical Center
  1533 South Brownlee
  Corpus Christi TX 78404

 
 
 

--------------------------------------------------------------------------------

 
 
AMENDMENT TO
AGREEMENT


BETWEEN
THREE RIVERS PROVIDER NETWORK
AND


WOODBRIDGE SA SERVICES, INC.




This AMENDMENT to the Agreement between THREE RIVERS PROVIDER NETWORK (“TRPN”)
AND (Tax  Id# 35-2318351), dated 10-23-2008 (“Agreement”), is entered into and
made effective as of   05-07-2010.


FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which is hereby
acknowledged, and in consideration of the mutual promises and mutual covenants
of the parties, the parties agree that the Agreement is hereby amended as
follows:


1.           This Agreement is being amended due to renegotiations of the
reimbursement rate in Section 1. and will now reflect the following change in
rate:


a) The rate used in conjunction with this Agreement will be * discount off of
Provider’s usual charge for covered services, less any applicable co-payments,
co-insurance or deductibles.


2.           The remaining terms and conditions of the Agreement shall remain in
full force and effect unless so amended pursuant to the terms of the Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment to the Provider
Service Agreement to be effective as of the Effective Date.
 
 

    THREE RIVERS PROVIDER NETWORK             By /s/   Jaime A. Olmo   By
/s/   Todd Breeden  Signature   Signature       Name: /s/ Jaime A. Olmo   Name
Todd Breeden       Title:  COO                           Title   Chief Operating
Officer       Date   5/7/2010                     
Date    5/7/2010                            

 
        

--------------------------------------------------------------------------------


*
Portions of this document omitted pursuant to an application for an order for
confidential treatment pursuant to Rule 24b-2 under the Exchange Act. 
Confidential portions of this document have been filed separately with the
Securities and Exchange Commission.


